MEMORANDUM**
Samuel Garrett Pierce, a California state prisoner, appeals the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction after a court trial, for assault with a semiautomatic firearm, assault with a firearm, willful discharge of a firearm in a grossly negligent manner likely to cause injury or death, and willful discharge of a firearm at an occupied motor vehicle. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo the district court’s denial of Pierce’s petition, Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003), and we affirm.
I
For the reasons stated by the district court, we hold that Pierce was not denied effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 688-90, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
II
We recognize that Pierce has raised uncertified issues in his opening brief, which we construe as a motion to expand the Certificate of Appealability. So considered, we deny the motion. Ninth Cir. R. 22-l(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.